DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 6/24/2022 have been entered.  In the amendment, the specification has been amended. 
The objection to the specification has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 6/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,338,255 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1, 11, and 13, at least, on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 13, and 18, at least, of U.S. Patent No. 10,338,255 has been overcome. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for attenuating noise in marine seismic survey data, comprising: receiving, by a machine, marine seismic survey data recorded near-continuously by a plurality of receivers, wherein the near-continuously recorded seismic data is indicative of a subterranean formation and includes a first near-continuous measurement of a wavefield and a second near-continuous measurement of the wavefield; equalizing a first near-continuous measurement of a wavefield and a second near-continuous measurement of the wavefield recorded from a marine seismic survey; collapsing, with a collapsing operator, a coherent portion of the equalized second near-continuous measurement from a duration of time of the second near-continuous measurement to a spike comprising a lesser duration of time; deriving a noise model using the collapsed coherent portion; and attenuating noise in the second near-continuous measurement using the noise model. 
Independent claim 11 recites a method for attenuating noise in marine seismic survey data, comprising: receiving, by a machine, marine seismic survey data recorded near-continuously by a plurality of sensors, wherein the near-continuously recorded seismic data is indicative of a subterranean formation and includes a first near-continuous measurement of a wavefield and a second near-continuous measurement of the wavefield; applying a first equalization operator to a first near-continuous measurement from a first sensor and applying a second equalization operator to a second near-continuous measurement from a second sensor to equalize the first near-continuous measurement and the second near-continuous measurement; applying a collapsing operator to the equalized second near-continuous measurement to collapse a coherent portion of the equalized second near-continuous measurement from a duration of time of the second near-continuous measurement to a spike comprising a lesser duration of time; and deriving a signal model from the collapsed coherent portion. 
Independent claim 17 recites a system for attenuating noise in marine seismic survey data, comprising: a processing resource; and a memory resource coupled to the processing resource, wherein the memory resource stores instructions executable by the processing resource to: receive recorded marine seismic survey data comprising a first near-continuous measurement of a wavefield and a second near-continuous measurement of the wavefield; equalize the first near-continuous measurement and the second near-continuous measurement; collapse a coherent portion of the equalized second near-continuous measurement from a duration of time of the second near-continuous measurement to a spike comprising a lesser duration of time; isolate noise in the equalized second near-continuous measurement from the collapsed coherent portion; derive a noise model from the isolated noise; isolate the collapsed coherent portion from the noise in the equalized second near-continuous measurement to attenuate noise in the second near-continuous measurement; and derive a signal model from the isolated collapsed coherent portion. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 11, and as recited in combination in independent claim 17 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Grion (US 7,800,977), teaches 
a method for attenuating noise in marine seismic survey data, comprising: equalizing a first measurement of a wavefield and a second measurement of the wavefield recorded from a marine seismic survey and 
a method for attenuating noise in marine seismic survey data, comprising: applying a first equalization operator to a first measurement from a first sensor and applying a second equalization operator to a second measurement from a second sensor to equalize the first measurement and the second measurement. 
Another prior art reference, Jeffryes (US 2012/0188845), teaches near-continuous marine seismic data collection in surveying. 
Another prior art reference, Levin (US 6,735,527), teaches generation of spike traces and prediction of multiples to implement noise removal. 
Another prior art reference, Foster et al. (US 4,665,510), teaches applying a spiking deconvolution operator. 
Another prior art reference, Burnstad (US 2007/0064535), teaches providing a signal model in seismic data. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 11, and as recited in combination in independent claim 17. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645